DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 41-52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea.  The claim(s) is/are directed to the abstract idea of:

For each received case of one or more received cases of a shipment;

scanning the received case to determine a case identifier; 

storing a receipt indication for the received case; 

assigning the received case to one of one or more outlet lanes of a material transporter configured to move a case to one of the plurality of outlet lanes based on a received direction;

directing the received case to the outlet lane assigned to the received case by the material transporter; and 

providing information about the received case to an unloader when the received case arrives at an unloading portion of the outlet lane assigned to the received case.


This is considered to be a mental process or certain methods of organizing human activity, in particular, a method for receiving and sorting shipments which is considered a basic economic practice.    
Regarding independent claim 41, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., outlet lanes, an indicator, and a material transporter) fail to integrate the abstract idea into a practical application.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se fail to integrate the abstract idea into a practical application.  In the examiner’s view, these elements are not sufficient to integrate the abstract idea into a practical application because they are recited at such a high level of generality that they amount to nothing more than mere instructions to implement or apply the abstract idea using conventional technology.  The additional elements do not (i) reflect an improvement to the functioning of a computer, another technology, or another technical field, (ii) implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, (iii) effect a transformation of a particular article to a different state or thing, or (iv) apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Regarding independent claim 41, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.  The examiner gives official notice that it is conventional and well-known to use outlet lanes, indicators, and a material transporter to move received shipments.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  In the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).
To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 26-52 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano (US 9,486,926) in view of Vliet et al. (US 8,892,240).
	Regarding claims 26 and 41, Kawano discloses a shipment receiving system (see abstract, Fig. 1) including a material transporter having at least one inlet pathway and a plurality of outlet lanes configured to move a received case to one of the outlet lanes based on a received direction (abstract, Figs. 1-3, col. 2 line 43-53, items are retrieved from inventory and are transported using multiple conveyor belts to a station for sorting and shipping); a scanner comprising a sensor for detecting a case identifier of each individual one of one or more received cases (abstract, Figs. 3, 5, col. 3 line 30-37, sensor scans information on items); and a sorting engine configured to receive the case identifier from the scanner, store a receipt indication for the received case, assign the received case to one of the outlet lanes, and direct the material transporter to route the received case to the outlet lane (abstract, Figs. 1, 2, col. 3 line 7+, col. 4 line 27+, control system receives and stores information received from the scanner, directs picker to pick an item from a conveyor and place it in another location, another conveyor moves the item to a station for packing and shipping). 
The system of Kawano differs from the claimed invention in that it does not include an indicator which displays information received from a notification engine regarding received cases).
Vliet discloses a system for receiving shipments which includes a material transporter with an indicator that displays information received from a notification engine regarding received cases (Fig. 5, col. 9 line 45+, control system activates indicators to provide information regarding orders to operators).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Kawano to include an indicator which displays information received from a notification engine regarding received cases, as taught by Vliet, so that information regarding orders can be provided to operators to enhance the efficiency of order processing.
	Regarding claims 27 and 28, the particular information provided by the notification would be a matter of design choice since it has not been shown to serve any particular purpose or solve any stated problem.  Regarding claim 29, the transporter includes a conveyor system (abstract, Fig. 2).  Regarding claims 30 and 31, the scanner can be an optical scanner or a radio frequency scanner which reads a visual id or a radio id (col. 3 line 30-40, sensor may be optical scanner that reads barcode, etc., or an RFID scanner).  Regarding claim 32, the indicator includes a visual display device (see Vliet, Fig. 5).  Various display devices are well-known.  Regarding claim 33, various output devices are well-known, including audio output devices like speakers.  Regarding claim 34, the processor receives and processes invoice data for a shipment (Kawano, col. 7 line 37+, computer processor receives and processes various information related to items).  Regarding claim 35, the examiner gives official notice that it is well-known to reconcile invoices and produce various reports.  Regarding claims 36 and 37, the system of Vliet includes a processor that assigns items to bins which include a display that indicates information (see Fig. 5).  Regarding claims 38 and 39, the invoice processor of Kawano receives various inventory management data, including location information (col. 2 line 40+).  The particular information received and processed is a matter of design choice.  Regarding claim 40, the particular manner in which an item’s destination is determined is a matter of design choice.  Regarding claims 41 to 52, the features of the invention recited in these claims have already been addressed in the rejection above.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited on PTO Form 892 enclosed herewith.


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627


/C.R.B/Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627